Citation Nr: 0007634	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  00-03 846	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to January 
1966.

In a September 1991 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado denied service connection for pes cavus and for 
dizziness, due either to the veteran's service-connected 
hearing loss or any other cause.  The veteran filed his 
notice of disagreement as to this determination in October 
1991.  The RO provided the veteran with a statement of the 
case, and the veteran subsequently perfected his appeal as to 
these issues.

In September 1992, the Board of Veterans' Appeals (Board) 
remanded the issues of entitlement to service connection for 
pes cavus and entitlement to service connection for a 
disability manifested by dizziness.  Pursuant to the 
requested development, the Board then denied the veteran's 
claim of entitlement to service connection for these 
disorders in a November 1996 decision.  The veteran then 
appealed the Board's decision to the United States Court of 
Veterans Appeals (currently the U.S. Court of Appeals for 
Veterans Claims, as of March 1, 1999) (hereinafter, Court).

In May 1997, the Board received the attorney fee agreement 
between the veteran and attorney S. K, which had been 
executed that same month.  In part, the fee agreement stated 
that the veteran had retained S. K. as his representative 
concerning his claims for service connection and increased 
ratings.  The veteran agreed to pay S. K. a fee equal to 20 
percent of the total amount of any past-due benefits awarded 
to the veteran on the basis of his claim with VA.  It was 
understood that this contingent fee was to be paid by VA 
directly to S. K. from any past-due benefits awarded on the 
basis of the veteran's claim, although the veteran remained 
liable for this amount unless and until the fee was paid to 
S. K. by VA.  This attorney fee agreement was dated, signed 
by the veteran and S. K., and contained the veteran's claims 
file number.

In a memorandum decision by Chief Judge Nebeker, dated June 
11, 1999, the Court affirmed the Board's November 1996 
decision, which denied the veteran's claim of entitlement to 
service connection for pes cavus and for a disability 
manifested by dizziness, to include service connection 
secondary to the veteran's service-connected defective 
hearing in the left ear.

In a June 21, 1999, rating decision, the RO granted service 
connection for the veteran's reopened claim as to vertigo due 
to an inner ear dysfunction and assigned a 30 percent 
disability rating, effective from July 13, 1998.  On July 29, 
1999, the Chief Counsel for Legal Affairs at the Board 
notified the RO to pay the veteran 80 percent of the past-due 
benefits awarded to him as a result of the June 21, 1996, 
rating decision and to refer the case to the Board for a 
decision.  The Board had also advised the RO of this 
procedure in July 1997.  Instead, the RO paid all of the 
awarded past-due benefits to the veteran, which amounted to 
$2,408.

In correspondence to S. K., dated July 30, 1999, the RO 
informed him that VA was constrained to follow the precedent 
opinion of VA's Office of General Counsel (VAOPGCPREC 27-92), 
which stated that VA had no legal authority to pay attorney 
fees when payment of the complete amount of past-due benefits 
had been made to the veteran.  The RO provided S. K. with his 
appellate rights.

In September 1999, S. K. communicated his disappointment as 
to the RO's failure to withhold 20 percent of the past-due 
benefits awarded to the veteran.  He reiterated that VA was 
obligated to withhold 20 percent of any past-due benefits 
awarded and requested that the RO inform him as to what was 
being done to correct this problem.  S. K. explicitly stated 
that this communication was not a notice of disagreement as 
to the RO's failure to withhold attorney fees, but he 
indicated that he might file such a disagreement in the 
future.

In correspondence to S. K., dated January 6, 2000, the Chief 
Counsel for Legal Affairs at the Board reiterated that the RO 
had been directed to pay 20 percent of the past-due benefits 
awarded directly to S. K.  It was noted that because VA had 
no legal authority to pay attorney fees when payment of the 
complete amount of past-due benefits had been made to the 
veteran, the Board did not generally issue formal decisions 
in such situations.  See VAOPGCPREC 27-92.  However, because 
the parties to the fee agreement were entitled to know 
whether the fee provided for in the agreement was reasonable, 
the Board would review the fee agreement on its own motion, 
pursuant to 38 U.S.C.A. § 5904(c)(2) (West 1991).


FINDINGS OF FACT

1.  In November 1996, the Board entered a decision that 
denied entitlement to service connection for pes cavus and 
for a disability manifested by dizziness, to include a claim 
for service connection secondary to the veteran's service-
connected defective left ear hearing; the notice of 
disagreement leading to the Board's decision was received in 
October 1991, subsequent to November 18, 1988.

2.  In May 1997, the veteran entered into a fee agreement 
with attorney S. K. for representational services in the 
appeal of the Board's decision dated November 14, 1996, 
before the Court; the agreement stated that the payment of 
attorney fees was contingent on an award of benefits and 
would be 20 percent of the total past-due benefits awarded.

3.  In a memorandum decision, dated June 11, 1999, the Court 
affirmed the Board's decision, which denied the veteran's 
claim of entitlement to service connection for pes cavus and 
for a disability manifested by dizziness, to include service 
connection secondary to the veteran's service-connected 
defective hearing in the left ear.

4.  In a June 21, 1999, rating decision, the RO granted 
service for the veteran's reopened claim as to vertigo due to 
an inner ear dysfunction, effective from July 13, 1998.

5.  The fee set forth in the May 1997 attorney fee agreement 
is reasonable, with respect to payment under the agreement as 
to the grant of service connection for vertigo due to an 
inner ear dysfunction.

6.  The RO awarded payment of the complete amount of past-due 
benefits to the veteran and did not withhold any past-due 
benefits for the purpose of paying attorney fees.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
veteran and attorney S. K., for representational services 
before the Court as to the Board's November 1996 decision, 
have been met with respect to the issue of entitlement to 
service connection for vertigo due to an inner ear 
dysfunction.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609 (1999).

2.  The fee specified in the May 1997 fee agreement equals 20 
percent of the total of past-due benefits awarded and is 
reasonable.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(f), (g) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Applicable VA regulation provides that agents and attorneys-
at-law may charge veterans for their services only if (1) a 
final decision has been promulgated by the Board with respect 
to the issue or issues involved.  (Fees may not be charged, 
allowed, or paid for services provided before the date of the 
Board's decision.); (2) the notice of disagreement that 
preceded the Board decision with respect to the issue or 
issues involved was received by the agency of original 
jurisdiction on or after November 18, 1988; and (3) the agent 
or attorney-at-law was retained not later than one year 
following the date that the decision by the Board, with 
respect to the issue or issues involved, was promulgated.  
(This condition will be considered to have been met with 
respect to all successor attorneys-at-law or agents acting in 
continuous prosecution of the same matter if a predecessor 
was retained within the required time period).  38 C.F.R. 
§ 20.609(c) (1999).

The fee agreement must be in writing and must be signed by 
the veteran and the agent or attorney-at-law.  The agreement 
also must include the names of the parties involved, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the agent or 
attorney-at-law will be determined.  In addition, a copy of 
the agreement must be filed with the Board within 30 days of 
its execution.  38 C.F.R. § 20.609(g) (1999).

The veteran and an agent or attorney-at-law may enter into a 
fee agreement providing for payment for services to be made 
directly to the agent or attorney-at-law by VA out of any 
past-due benefits awarded, as a result of a successful appeal 
to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court, only if the 
following criteria are met:  (1) the total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the claimant, i.e., if all or any 
part of the relief sought is granted; and (3) the award of 
past-due benefits results in a cash payment to a claimant, 
from which the fee may be deducted.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(h) (1999).

"Past-due benefits" are a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments that accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(f) (1999).

VA regulation requires that the fees permitted for services 
of an agent or attorney-at-law must be reasonable and in 
accordance with applicable law and regulation.  38 C.F.R. 
§ 20.609(e) (1999).  They may be based on a fixed fee, hourly 
rate, a percentage of benefits recovered, or a combination of 
such bases.  Factors considered in determining whether fees 
are reasonable include: (1) the extent and type of service 
the representative performed; (2) the complexity of the case; 
(3) the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.  Id.  
Fees which total no more than 20 percent of any past-due 
benefits awarded are presumed reasonable.  
38 C.F.R. § 20.609(f).

II.  Factual Background

The RO denied the veteran's claim for service connection for 
pes cavus and for dizziness in a September 1991 rating 
decision.  The veteran filed his notice of disagreement as to 
this rating decision in October 1991.  Pursuant to the 
veteran's perfected appeal, the Board, in a November 1996 
decision, denied the veteran's claim for entitlement to 
service connection for pes cavus and for a disability 
manifested by dizziness, to include service connection 
secondary to the veteran's service-connected defective 
hearing in the left ear.

In May 1997, the veteran and attorney S. K. executed a fee 
agreement, which provided for payment of a fee equal to 20 
percent of the total amount of any past-due benefits awarded 
to the veteran on the basis of his claim with VA.  This 
contingent fee was to be paid by VA directly to S. K. from 
any past-due benefits awarded on the basis of the veteran's 
claim, although the veteran remained liable for this amount 
unless and until the fee was paid to S. K. by VA.  The 
agreement was dated, signed by the veteran and S. K., and 
contained the veteran's claims file number.  It was received 
at the Board that same month.

In a memorandum decision dated June 11, 1999, the Court 
affirmed the Board's November 1996 decision, which had denied 
the veteran's claim, but in a June 21, 1999, rating decision, 
the RO granted service connection for the veteran's reopened 
claim as to vertigo due to an inner ear dysfunction and 
assigned a 30 percent disability rating, effective from July 
13, 1998.

III.  Analysis

As discussed above, an attorney may charge a veteran for his 
services only if a final decision has been promulgated by the 
Board with respect to the issue or issues involved, the 
notice of disagreement that preceded the Board decision with 
respect to the issue or issues involved was received by the 
agency of original jurisdiction on or after November 18, 
1988, and the attorney was retained not later than one year 
following the date that the decision by the Board, with 
respect to the issue or issues involved, was promulgated.  
See 38 C.F.R. § 20.609(c).  In this instance, as to these 
criteria, the record shows that a final Board decision was 
promulgated in November 1996, which denied service connection 
for a disability manifested by dizziness; the notice of 
disagreement that preceded this decision was received by the 
RO in October 1991, and the veteran retained S. K. in May 
1997.  As such, the Board finds that S. K. may charge the 
veteran for his services as to the issue of entitlement to 
service connection for a disability manifested by dizziness, 
which was granted by the RO in a June 1999 rating decision.

Additionally, the fee agreement must be in writing and must 
be signed by the veteran and the attorney.  It must include 
the names of the parties involved, the applicable VA file 
number, and the specific terms under which the amount to be 
paid for the services of the attorney is to be determined.  
Also, a copy of the agreement must be filed with the Board 
within 30 days of its execution.  See 38 C.F.R. § 20.609(g).  
Here, as to these criteria, the record shows that the fee 
agreement is in writing, and it was signed by both the 
veteran and S. K.  It includes the veteran's name and S. K.'s 
name, the veteran's claim number, and specified that the fee 
paid to S. K. would equal 20 percent of the total amount of 
any past-due benefits awarded to the veteran on the basis of 
his claim with VA.  This contingent fee was to be paid by VA 
directly to S. K. from any past-due benefits awarded on the 
basis of the veteran's claim.  Further, it was received at 
the Board in May 1997, the same month it was executed.  As 
such, the May 1997 fee agreement between the veteran and S. 
K. meets these requisite criteria.

Further, the total fee payable cannot exceed 20 percent of 
the total amount of the past-due benefits awarded; the amount 
of the fee must be contingent on whether or not the claim is 
resolved in a manner favorable to the veteran, and the award 
of past-due benefits must result in a cash payment to the 
veteran, from which the attorney fee may be deducted.  See 
38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).
As to these criteria, the Board notes that the May 1997 fee 
agreement between the veteran and S. K. provides for a 
contingent fee of 20 percent and that the award of past-due 
benefits resulted in a cash payment to the veteran.  With 
respect to the 20 percent contingency fee, the Board stresses 
that fees which total no more than 20 percent of any past-due 
benefits awarded are presumed reasonable.  See 
38 C.F.R. § 20.609.

In light of the above, then, the Board concludes that the May 
1997 attorney fee agreement between the veteran and S. K. is 
valid and that the fee specified is reasonable.

As the grant of service connection for vertigo due to an 
inner ear dysfunction was made effective from July 13, 1998, 
benefits were payable to the veteran from August 1, 1998, the 
first day of the following month.  See 38 U.S.C.A. § 5111(a) 
(West 1991).  Accordingly, under 38 C.F.R. § 20.609(h)(3), 
the period of past-due benefits for attorney fee purposes 
extends from August 1, 1998, to June 21, 1999.

The Board notes that the question of whether S. K. (the 
veteran's attorney) is entitled to receive payment of 
attorney fees from past-due benefits created by the award of 
service connection for vertigo due to an inner ear 
dysfunction is not before the Board, as the RO did not 
withhold 20 percent (or any amount) of the retroactive award 
to the veteran, which amounted to $2,408.  VA currently has 
no authority under the law to pay attorney fees where no 
past-due benefits have been withheld for that purpose.  See 
VAOPGCPREC 27-92.



ORDER

The fee called for in the May 1997 fee agreement is 
reasonable.



		
	V. L. Jordan
Member, Board of Veterans' Appeals



 


